             Case 8:19-cr-00200-TDC Document 74 Filed 04/30/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA          *
                                   *
      v.                           *
                                   *
 ERIC EOIN MARQUES,                *    CRIMINAL NO. TDC-19-200
                                   *
           Defendant               *
                                   *
                                   *
                                *******
                 GOVERNMENT’S MOTION FOR LEAVE TO
                 LATE FILE RESTITUTION MEMORANDUM

        The United States of America, by and through undersigned counsel, respectfully requests

that the Court extend the time within which the Government must file its restitution filing,

scheduled for April 28, 2021, and states as follows:

        1.       Pursuant to the local rules and the Court’s standing order, restitution memoranda

are due two weeks prior to sentencing. The Government failed to file a restitution memorandum

on or before April 28, 2021. This failure was an oversight in re-calendaring this event on the

Government’s calendar. The Government apologizes to the Court, counsel and the Defendant for

any hardship or inconvenience.

        2.       On the substantive issue of restitution, while many aspects of the restitution issues

will likely agreed upon, there are several issues that have not been resolved, and one restitution

issue claim will not be resolvable (i.e., there will not be sufficient time to receive a specific request

for restitution) prior to date of sentencing, or the filing of a restitution memorandum prior to

sentencing.

        3.       As such, the government respectfully requests that the Court extend the deadline

for the Government to file a restitution memorandum until two weeks before a restitution hearing

is held in this matter. By separate motion, the Government will request, pursuant to 18 U.S.C. §
            Case 8:19-cr-00200-TDC Document 74 Filed 04/30/21 Page 2 of 4



3664(d)(5), that the Court schedule the restitution hearing for a date after the Defendant’s

sentencing, to resolve the two remaining restitution requests, and to receive restitution information

from an additional victim.

       4.       The information regarding restitution for all victims (except for the last victim

discussed in the paragraph 2, which has not yet been provided to the Government by that victim’s

counsel) has been provided to counsel for the Defendant. Should the Court grant the Government’s

motion for an extension of time on the issue of restitution, this should not delay sentencing that is

currently scheduled for May 12, 2021.



                                              Respectfully submitted,

                                              Jonathan F. Lenzner
                                              Acting United States Attorney

                                      By:     ____/s/_______________
                                              Thomas M. Sullivan
                                              Assistant United States Attorney




                                                 2
         Case 8:19-cr-00200-TDC Document 74 Filed 04/30/21 Page 3 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have, this 30th day of April 2021, caused a copy of the

foregoing Government’s Motion For Leave To Late File Restitution Memorandum to be

delivered by CM/ECF to all counsel of record.

                                                    _______/s/_________________
                                                    Thomas M. Sullivan
                                                    Assistant United States Attorney




                                                3
         Case 8:19-cr-00200-TDC Document 74 Filed 04/30/21 Page 4 of 4



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *
                                              *
        v.                                    *   CRIMINAL NO. TDC-19-200
                                              *
ERIC EION MARQUES,                            *
                                              *
               Defendant.                     *
                                              *
                                            *******
                                          ORDER

       Having considered the grounds advanced in the Government’s Government’s Motion For

Leave To Late File Restitution Memorandum, on this _______ day of May, 2021, it is hereby

       ORDERED that the requested motion is GRANTED.



                                          ___________________________________
                                          HONORABLE THEODORE D. CHUANG
                                          UNITED STATES DISTRICT JUDGE




                                             4
